[Cite as State v. Isaiah, 2015-Ohio-4166.]


STATE OF OHIO                      )                 IN THE COURT OF APPEALS
                                   )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                        C.A. No.      27644

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
SHARRIEFF A. ISAIAH                                  COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 2014-03-0828


                                  DECISION AND JOURNAL ENTRY

Dated: October 7, 2015



        HENSAL, Presiding Judge.

        {¶1}     Sharrieff Isaiah appeals a judgment of the Summit County Court of Common

Pleas convicting and sentencing him for two counts of aggravated robbery, two counts of having

weapons under disability, and two firearm specifications. For the following reasons, this Court

affirms.

                                                I.

        {¶2}     On February 26, 2014, Mr. Isaiah entered a Church’s Chicken restaurant

intending to rob it. He pointed a gun at the cashier and demanded money, but the employees had

trouble opening the register, so he left. After the first robbery failed, he used a gun to rob a

Family Dollar store that was down the street.

        {¶3}     The Grand Jury indicted Mr. Isaiah for two counts of aggravated robbery and two

counts of having weapons while under disability. It also included firearm specifications for both

of the aggravated robbery counts. Mr. Isaiah eventually pleaded guilty to the offenses. The trial
                                                2


court determined that none of the offenses were allied. It sentenced him to ten years on both of

the aggravated robbery counts, which it ordered to run concurrently. It also sentenced him to one

year for both of the having weapons offenses, which it ran concurrently to the other offenses. It

sentenced him to three years on both of the firearm specifications, which it ordered him to serve

consecutively to the other offenses and to each other for a total sentence of 16 years. The court

appointed appellate counsel, who filed a timely appeal.

                                                II.

       {¶4}    Mr. Isaiah’s appellate counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that she had reviewed the record and concluded that there are no

viable issues to be pursued on appeal. Mr. Isaiah’s counsel has also moved to withdraw as

counsel of record in this matter. The record indicates that Mr. Isaiah was served with a copy of

his counsel’s brief, and this Court issued a magistrate’s order affording Mr. Isaiah an opportunity

to raise arguments after review of the Anders brief. Mr. Isaiah has not responded.

       {¶5}    In her Anders brief, Mr. Isaiah’s counsel identified three possible issues for

appeal, but concluded that they were not viable. Counsel first noted that, at the sentencing

hearing, Mr. Isaiah’s trial counsel argued that Mr. Isaiah could only be sentenced on one of the

firearm specifications.   Appellate counsel concedes, however, that the trial court correctly

determined that, under Revised Code 2929.14(B)(1)(g), it was required to sentence Mr. Isaiah for

both specifications. State v. Clayton, 9th Dist. Summit No. 26910, 2014-Ohio-2165, ¶ 40.

Second, counsel questioned whether the trial court adequately warned Mr. Isaiah that the

specifications would not merge before accepting his guilty plea. Upon review of the plea hearing

transcript, however, she concluded that the trial court adequately explained to Mr. Isaiah the fact

that he would face mandatory sentences for both specifications. Finally, counsel raised the
                                                 3


possibility that Mr. Isaiah’s trial counsel was ineffective for not understanding that Mr. Isaiah

faced two mandatory, consecutive three-year sentences for pleading guilty to the firearm

specifications. She explains, however, that there is nothing in the record that suggests that there

is a reasonable probability that Mr. Isaiah would not have pleaded guilty but for his counsel’s

misunderstanding.

       {¶6}    Upon this Court’s own full, independent examination of the record, we agree that

there are no appealable, non-frivolous issues in this case. See State v. Randles, 9th Dist. Summit

No. 23857, 2008-Ohio-662, ¶ 6; State v. Lowe, 9th Dist. Lorain No. 97CA006758, 1998 WL
161274 (Apr. 8, 1998). We, therefore, grant appellate counsel’s motion to withdraw.

                                                III.

       {¶7}    Having reviewed the entire record and having found that no appealable issues

exist, this Court concludes that Mr. Isaiah’s appeal is meritless and wholly frivolous under

Anders. The motion to withdraw filed by Mr. Isaiah’s counsel is granted. The judgment of the

Summit County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                4


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



CARR, J.
MOORE, J.
CONCUR.


APPEARANCES:

LEE A. SCHAFFER, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.